Citation Nr: 0414672	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-23 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who served on active duty from June 1949 to June 
1950, died in October 2003.  The appellant is his surviving 
spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The veteran died in October 2003 as the result of 
cardiopulmonary arrest.

2.  Significant conditions contributing to the cause of the 
veteran's death, but not related to the immediate cause, were 
a history of coronary disease and chronic obstructive 
pulmonary disease (COPD).

3.  At the time of the veteran's death, service connection 
was in effect for the following disabilities:  coronary 
artery disease with bypass grafting; ischemic cardiomyopathy, 
Class III congestive heart failure; and pacemaker placement 
associated with nicotine dependence, evaluated as 100 percent 
disabling, effective June 10, 1996; loss of use of the feet, 
evaluated as 100 percent disabling, effective September 28, 
1998; COPD, evaluated as 30 percent disabling, effective 
August 26, 1994; and nicotine dependence, evaluated as 
noncompensable, effective August 26, 1994.

4.  From August 26, 1994, through June 9, 1996, a total 
rating was in effect due to unemployability caused by the 
veteran's service-connected disabilities (TR).  

5.  Cardiopulmonary arrest, coronary disease, and COPD have 
not been shown to be related to service other than by the 
veteran's use of tobacco products.

6.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was received 
by the RO in October 2002.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.300, 
3.312 (2003).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. §§ 1103, 1318 (West 2002); 38 C.F.R. 
§§ 3.22, 3.300 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2002, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  She noted that he died as the result of 
cardiopulmonary arrest and that at the time of his death, 
service connection was in effect for cardiovascular disease.  
Therefore, she maintained that service connection for the 
cause of his death was clearly warranted under 38 U.S.C.A. 
§ 1310. 

I. Duty to Assist

The VA has a statutory duty to assist the appellant in the 
development of her claim.  38 U.S.C.A. §§ 5102, 5103, 5103A.  
In particular, the VA has a duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159

By virtue of information contained in VA Form 21-534 
(Application for Dependency and Death Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation if Applicable)); letters from 
the RO, dated in October 2002 and June and July 2003; the 
Statement of the Case (SOC); and  the Supplemental Statement 
of the Case (SSOC), the appellant and her representative were 
notified of evidence necessary to substantiate her claim of 
entitlement to service connection for the cause of the 
veteran's death.  Indeed, the SSOC sets forth provisions of 
38 C.F.R. § 3.159.  Those provisions informed the appellant 
of what evidence and information VA would obtain for her, 
with specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the appellant needed to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the facts of this case are not in dispute, and, 
as will be explained below, the claims will be decidd 
entirely upon the application of the law.  Accordingly, there 
is no reasonable possibility that further assistance to the 
claimant in the development of the claim will aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

The evidence received in association with the current appeal 
consists of the following:  the veteran's service medical 
records; records from Midlands Community Hospital, reflecting 
the veteran's treatment from July 1989 to April 1997; records 
from Bishop Clarkson Memorial Hospital, reflecting the 
veteran's treatment in September 1990 and October 1996; 
records from Clarinda Municipal Hospital, reflecting the 
veteran's treatment in May 1993; records from the University 
of Nebraska Medical Center, reflecting the veteran's 
treatment in May 1996; records reflecting the veteran's 
inpatient and outpatient treatment by the VA from June 1996 
to June 2002; an August 1997 statement from J. E. E., M.D.; 
reports of examinations performed by the VA in January 1998 
and April 1999; and a September 1998 statement from J. C., 
M.D. 

After reviewing the record, the Board finds that the RO has 
met its duty to assist the appellant in the development of 
her claim.  In fact, it appears that all relevant evidence 
identified by the appellant has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that she has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to service connection for the cause 
of the veteran's death or entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  As such, there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence.  Indeed, such development would 
serve no useful purpose and, therefore, need not be performed 
in order to meet the requirements of the VCAA.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 is not the result of disease or injury incurred in 
or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2003).  6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no threat of harm or prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
VAOPGCPREC 16-92.  

II.  Facts and Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  When any veteran dies 
after December 31, 1956, from a service-connected or 
compensable disability, the VA shall pay DIC to such 
veteran's surviving spouse, children, and parents.  
38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.22(a).

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Even if 
the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as cardiovascular disease, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307.

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.  38 U.S.C.A. 
§ 1103(a); 38 C.F.R. § 3.300(a).  

In this case, the death certificate shows that the veteran 
died as a result of cardiopulmonary arrest.  A significant 
condition contributing to the cause of the veteran's death, 
but not related to the immediate cause, was a history of 
coronary disease and chronic obstructive pulmonary disease 
(COPD).  

At the time of the veteran's death, service connection was in 
effect for the following disabilities:  coronary artery 
disease with bypass grafting; ischemic cardiomyopathy, Class 
III congestive heart failure; and pacemaker placement 
associated with nicotine dependence, evaluated as 100 percent 
disabling, effective June 10, 1996; loss of use of the feet, 
evaluated as 100 percent disabling, effective September 28, 
1998; COPD, evaluated as 30 percent disabling, effective 
August 26, 1994; and nicotine dependence, evaluated as 
noncompensable, effective August 26, 1994.  A TR had been in 
effect from August 26, 1994, through June 9, 1996.  

Although the veteran's death was due to service-connected 
disabilities, those disabilities were the result of nicotine 
dependence associated with smoking in service.  Where, as 
here, a claim for service connection for the cause of the 
veteran's death is received on or after June 10, 1998, the 
Board is statutorily precluded from allowing such claims.  
38 U.S.C.A. § 1103 (West 2002).  Indeed, in a case with a 
fact pattern very similar to the appellant's, the United 
States Court of Appeals for Veterans Claims (Court) upheld 
the validity of that statute, as well as its enabling 
regulation, 38 C.F.R. § 3.300 (2003).  Kane v. Principi, 17 
Vet. App. 97 (2003).  The Court concluded that Congress' 
intent was clear, i.e., that for claims received on after 
June 10, 1998, Congress no longer intended to award service 
connection for a veteran's death that results from a service 
connected disease attributable to the use of tobacco products 
during the veteran's service.  

The appellant's representative notes that Kane has been 
appealed to the United States Court of Appeals for the 
Federal Circuit and requests that the Board defer a decision 
pending the outcome of that appeal.  It is well-settled, 
however, that on the date a decision of the Court is issued 
(emphasis added), any rulings, interpretations, or 
conclusions of law contained in such a decision are 
authoritative and binding on the VA.  Tobler v. Derwinski, 2 
Vet. App. 8 (1991).  Unless vacated, or otherwise altered, 
the decision in Kane will remain effective.  

While service-connection may not be established for any of 
the fatal disabilities associated with the veteran's smoking, 
nothing in 38 U.S.C.A. § 1103 precludes the establishment of 
service connection for disability or death from a disease or 
injury which is otherwise shown to have been incurred or 
aggravated in active military, naval, or air service or which 
became manifest to the requisite degree of disability during 
any applicable presumptive period such as that set forth in 
38 U.S.C.A. § 1112.  38 U.S.C.A. § 1103(b).  A review of the 
record, however, is completely negative for any evidence that 
the veteran's fatal disabilities were due to anything other 
than the use of tobacco products.  

Finally, the appellant's representative raises contentions to 
the effect that the appellant should be paid DIC in 
accordance with 38 U.S.C.A. § 1318.  Under 38 U.S.C.A. 
§ 1318, the VA shall pay benefits to the surviving spouse and 
to the children of a deceased veteran in the same manner as 
if the veteran's death were service-connected. 38 U.S.C.A. § 
1318(a).  Such a veteran includes one who dies, not as the 
result of his own willful misconduct, and who was in receipt 
of or was entitled to receive VA compensation at the time of 
death for a service-connected disability rated totally 
disabling, provided that the disability was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b).

In this case, the evidence shows, and the appellant's 
representative acknowledges, that the veteran's total 
disability rating was in effect for less than ten years.  The 
representative maintains, however, that the effective date 
for the total rating should have been September 20, 1992.  
Under such circumstances, he notes that at the time of the 
veteran's death, the total rating would have been in effect 
for more than ten years.  At the very least, he contends that 
prior to further consideration of the claim for DIC benefits 
under 38 U.S.C.A. § 1318, the VA should consider the claim 
for an earlier effective date for a total rating.  

Even if the effective date question were decided in the 
appellant's favor, the Board continues to be precluded from 
paying DIC benefits for disability due to the use of tobacco 
products.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  It must be 
emphasized that a key factor is the date of the receipt of 
the appellant's claim for service connection for DIC.  If 
such receipt is on or after June 10, 1998, and the veteran's 
death is due to service-connected disability related to 
tobacco products, the appellant is simply not entitled to 
such benefits.  In this regard, it should be noted that when 
the VA issued the enabling regulations codified at 38 C.F.R. 
§ 3.300, it specifically contemplated the statutory criteria 
for DIC under 38 U.S.C.A. § 1318, as well as 38 U.S.C.A. 
§ 1310.  68 C.F.R. 18195 (April 6, 2001).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



